Exhibit 10.24
VOLUNTARY CANCELLATION
AGREEMENT OF
INCENTIVE STOCK OPTION AGREEMENT
ZAREBA SYSTEMS, INC.
2004 EQUITY INCENTIVE PLAN
     This Voluntary Cancellation Agreement is made effective June 30, 2008, by
and between Zareba Systems, Inc., a Minnesota corporation (the “Company”), and
Donald G. Dalland (“Participant”).
WITNESSETH,
     WHEREAS, Participant and the Company are parties to an Incentive Stock
Option Agreement dated on or about October 27, 2005 (the “Existing Agreement”);
and
     WHEREAS, Participant wants the Company to agree to cancel the Existing
Agreement and the Company is willing to do so pursuant to this Agreement.
     NOW, THEREFORE in consideration of the premises and for good and other
valuable consideration, the receipt and sufficiency of which is acknowledged,
the parties agree as follows:
     1. Cancellation of Existing Agreement. The Existing Agreement is canceled
effective as of the date of this Agreement without further obligation or
liability to either the Company or Participant.
     2. No Assurances. The Company has not induced Participant to enter into
this Agreement and has not indicated to Participant or assured Participant in
any way that Participant’s execution of this Agreement may, will or could result
in any future issuance to Participant of a right and option to purchase shares
of common stock of the Company.
     3. Complete Agreement. This Agreement contains the entire understanding
between the parties to it and with respect to its subject matter and supersedes
all prior and contemporaneous agreements, understandings, representations,
inducements or conditions, express or implied, oral or written, except as set
forth in this Agreement. This Agreement may not be modified, amended or
supplemented other than by an agreement in writing executed by the Company and
the Participant.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
on the date stated on the first page of this Agreement in a manner appropriate
for each.

            ZAREBA SYSTEMS, INC.
      By   /s/ Dale A. Nordquist       Its:  Chief Executive Officer           

            /s/ Donald G. Dalland       Donald G. Dalland         

 